Citation Nr: 9902808	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  91-34 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 (formerly 351).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and JAS (attorney-at-law)


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1938 to September 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to dependency 
and indemnity compensation (DIC) pursuant to 38 C.F.R. § 1151 
(and under the predecessor statute, § 351) and entitlement to 
service connection for the cause of the veteran's death.  

Following a hearing before three members of the Board sitting 
at the Los Angeles RO in March 1991, the Board remanded this 
case to the RO for additional development in September 1991.  
At that time, the record also contained an issue of 
entitlement to accrued benefits based upon four claims for 
increased evaluations for the veteran's service-connected 
disabilities, and a claim for a total disability rating based 
upon individual unemployability, which were all pending at 
the time of the veteran's death.  Thereafter, in a rating 
decision of February 1992, the RO granted service connection 
for facial nerve palsy, rated 20 percent disabling effective 
from January 1, 1987, and held that the veteran had been 
unemployable due to his service-connected disabilities and 
was entitled to a total rating retroactive to the date of his 
reopened claim, December 18, 1986.  The record indicates that 
the appellant was paid accrued benefits of $6,921 pursuant to 
this rating decision.  However, it is unclear what occurred 
thereafter except that the veteran's claims folder was lost 
or misplaced or retired in error and the appellant's 
remaining appellate issues went unresolved until an inquiry 
was pursued in 1998.  Volumes I and II of the veteran's 
claims folders were located but there are no records on file 
from after the time of the Board's earlier September 1991 
remand, except for a copy of the February 1992 rating 
decision, argument submitted by the appellant and 
representative, and a recent supplemental statement of the 
case which listed only the issues cited on the first page of 
this decision.

On behalf of the Department of Veterans Affairs, the Board 
specifically tenders its sincere apology to the appellant in 
this case for the lengthy delay in deciding the appeal which 
she first initiated in May 1989.  While VA collectively 
handles hundreds of thousands of claims on an annual basis, 
and mistakes are bound to occur, there is simply no excuse 
for an open or pending appeal to be misplaced or mislaid for 
so many years.

Finally, the Board notes that none of the three Board members 
who provided her a travel board hearing in Los Angeles in 
March 1991 remains in the employ of the Board.  Accordingly, 
in the ordinary course of events, the Board would automati-
cally offer the appellant the right to request an additional 
hearing before another member of the Board who would then 
author any final appellate decision issued by the Board.  
However, because the Board will herein grant the appellant 
the benefit sought on appeal (DIC) the Board finds that any 
failure to offer her an additional Board hearing is not 
prejudicial and would simply add additional and unnecessary 
delay to her pending appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  While the veteran was under long-term medical treatment 
by VA, he manifested a cancer in the area of the right hip 
which, though indicated by laboratory test results and X-
rays, went undiagnosed and untreated for approximately one 
year and this failure to diagnose and treat the veteran's hip 
cancer likely caused the veteran's death in March 1989.

3.  At the time of the veteran's death, he was service 
connected for: weakness and sensory loss of the right hand 
(status-post cardiovascular accident (CVA)) with a 50 percent 
evaluation; a seizure disorder with diplopia with a 
40 percent evaluation; bilateral hearing loss with a 
30 percent evaluation; right leg weakness and sensory loss 
with a 20 percent evaluation; hypertension with a 10 percent 
evaluation, and; vitiligo with a 10 percent evaluation; with 
a 90 percent combined evaluation from December 1987.

4.  There is no evidence nor is there any argument in the 
present appeal which shows that the veteran incurred a cancer 
of the right iliac crest during service or to a compensable 
degree within one year after service nor does any such 
evidence indicate that cancer of the right iliac crest 
resulted from any service-connected disability, nor is it 
shown that the veteran's death due to cancer of the right 
iliac crest was in any way related to any incident, injury or 
disease incurred or aggravated during active service.  

5.  While the RO, in February 1992, established service 
connection for an additional disability, facial nerve palsy, 
rated 20 percent disabling, and held that the veteran had 
been entitled to a total rating based on unemployability from 
December 18, 1986, the evidence does not show that the 
veterans service-connected disabilities resulted in 
debilitating effects and general impairment of health to an 
extent that he was rendered materially less capable of 
resisting the effects of the cancer which caused his death.


CONCLUSIONS OF LAW

1.  Inasmuch as the veteran's death in March 1989 resulted 
from VA medical care, the requirements for an award of DIC 
are met.  38 U.S.C.A. §§ 1151, 1310, 5107(a) (West 1991).  

2.  The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC Pursuant to 38 U.S.C.A. § 1151

Law and Regulation:  When any veteran dies after December 31, 
1956, from a service-connected disability, VA shall pay DIC 
to such veterans surviving spouse.  38 U.S.C.A. § 1310.

In pertinent part, 38 U.S.C.A. § 1151 (formerly § 351) 
provides that, where any veteran shall have suffered 
disability or death as a result of VA hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, DIC shall be awarded in the 
same manner as if such disability or death were service 
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability or death, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulations' inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  Gardner 
at 556 n.3 :"We do not, of course, intend to cast any doubt 
on the regulations insofar as they exclude coverage for 
incidence of a disease's or injury's natural progression, 
occurring after the date of treatment....  VA's action is not 
the cause of the disability in those situations."  In sum, 
the Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
not that every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme court's decision.  The requested opinion 
was received from the Department of Justice's office of legal 
counsel in January 1995.  In essence, that opinion stated 
that, "Our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that the 
compensation would not be payable for the continuance or 
natural progress of diseases or injuries.  38 C.F.R. 
§ 3.358(c)(3) then provided that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the newer 38 C.F.R. § 3.358(c)(3) compensation was 
precluded where a disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, and there is no willful misconduct, and the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability or death will be 
compensated "as if" service connected.

Effective in October 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See § 422(a) of PL 
104-204.  The purpose of the amendment was, in effect, to 
overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence was necessary for 
recovery under § 1151.  However, in a later opinion from the 
VA General Counsel, it was held that all claims for benefits 
under 38 U.S.C.A. § 1151, filed before October 1, 1997, such 
as the claim at issue here, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1997.  VAOPGCPREC 40-97 (December 31, 1997).  The 
Board is bound in its decisions by the regulations of the 
department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the department.  
38 U.S.C.A. § 7104(c) (West 1991).  This is consistent with 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), which held 
that where a law or regulation changed after a claim had been 
filed but before administrative process had been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  

While more recently, action has been taken to rescind/amend 
the regulations implementing the present version of 
38 U.S.C.A. § 1151, the fact remains that the immediately 
post-Gardner version of § 1151 as interpreted by the U.S. 
Supreme Court is applicable in the instant appeal because the 
appellant's claim was pending at that time and she is 
entitled to the more liberalized version of that statute 
which, in essence, dispenses with a need to show "fault" on 
the part of VA in pursuing her claim.  

Facts:  As noted above, the veteran had active service from 
January 1938 to September 1959.  He thereafter pursued a 
career with the Civil Service from which he retired in 1970 
or 1971.  The veteran had several service-connected 
disabilities during his lifetime.  However, following a CVA 
in the mid-1980's, and following a temporary total 
100 percent evaluation for a right subdural hematoma, the 
veteran was subsequently service connected and evaluated as 
follows:  A 50 percent evaluation for weakness and sensory 
loss of the right hand (status-post CVA); a 40 percent 
evaluation for seizure disorder with diplopia; a 20 percent 
evaluation for weakness and sensory loss of the right leg; a 
10 percent evaluation for hypertension, a 10 percent 
evaluation for vitiligo and a noncompensable evaluation for 
bilateral hearing loss, which was later increased to 
30 percent.  The veteran's combined evaluation was 80 percent 
from January 1987, and 90 percent from December 1987.  A 
total rating based on individual unemployability due to 
service-connected disability was denied.  The veteran also 
had anemia, diabetes mellitus, and left Bell's palsy which 
were not service connected.  While the veteran had also 
received treatment from military medical facilities as a 
retiree, he principally received medical care and treatment 
from VA facilities from the mid-1980's until his death in 
March 1989.

The veteran had long been in receipt of a diagnosis of 
pernicious anemia since the 1950's and had been treated with 
vitamin B12.  Laboratory testing revealed elevated alkaline 
phosphatase and gamma-GT combined with a low hemoglobin in 
1985.  A VA physician mentioned that these findings should be 
investigated although the veteran was asymptomatic.  There is 
no evidence of any serious investigation of these findings.  

In October 1987, the veteran complained of significant pain 
in his right lateral thigh of several weeks' duration.  This 
complaint of pain was confirmed by a compensation and pension 
examining physician.  A contemporaneous X-ray examination by 
the VA Medical Center (VAMC) in Loma Linda, California, were 
interpreted as indicative of arthritis and the veteran was 
provided medication on that basis.  A November 1987 general 
medicine progress note indicated that a lumbosacral scan 
showed significant disc disease at L3-L4 and a compression 
fracture of L3 and the diagnosis was osteoarthritis.  In 
January 1988, a progress note indicated complaint of hip pain 
and medication had been provided for pain with minimum 
relief.  In February 1988, a progress note reaffirmed a 
diagnosis of arthritis and a urology clinic noted pain and 
difficulty with urination since 1987 and continuing.  The 
veteran had earlier complained of sexual dysfunction. 

An undated VA neurological examination apparently performed 
in 1988 noted that the veteran currently had complaints of 
trouble with tripping and falling.  He felt that this was 
secondary to tangling up his feet and occasionally his right 
leg gave out and this was complicated by right hip pain which 
had been present since he had fallen on his wife one year ago 
during some physical therapy exercises.  It was noted that 
right hip pain "has been ascribed to arthritis but we have no 
medical documentation of investigations into this."  

In October 1988, the veteran was provided an intravenous 
pyelogram (IVP) and lumbosacral X-rays which, aside from 
arthritis, were essentially read by VA as normal.

Later in October 1988, because of unrelenting right hip pain, 
the veteran sought treatment from his wife's private 
physician (RP) and that physician referred him for X-rays.  
That private X-ray study of the veteran's right hip was 
interpreted (by JKW) as revealing "minimal degenerative 
change" and the joint space appeared maintained with no 
fractures identified.  However, there also was "a large 
triangular-shaped lytic lesion of the right ilium with 
slightly irregular borders."  The impression was that the 
hips showed only minimal degenerative changes bilaterally but 
that the lytic lesion in the right ilium measured 
approximately 7 by 8 centimeters.  There was a suggestion 
that this was a benign lesion but it could not be assured and 
a CT examination was recommended if clinically indicated.

The VA films of October 1988 were reviewed by the private 
physician and radiologist (RP-JKW) and it was noted in 
November 1988 that the veteran still had pain and was no 
better.  He had pain extending from the right buttock down 
the right lower extremity to the toes and could barely walk.  
The radiologist saw a large lytic lesion on the right ilium 
which was confirmed and it was indicated that a needle biopsy 
would be obtained with authorization.  RPs notes from 
December 1988 recorded that the veteran could barely walk 
anymore.  He had compared X-rays taken at the VA hospital.  
The right iliac lesion was small on the October 1987 X-ray 
and larger in late 1988.  The veteran was to be referred to 
the VA hospital.  The private physician gave the veteran a 
note which he took to the chief of neurology at the VAMC Loma 
Linda who admitted him in early December 1988.

Records of the veteran's hospitalization note a history of 
hip pain for approximately two years.  Thereafter, a needle 
biopsy was inconclusive but X-ray and CT biopsy of the right 
hip was interpreted to be a small cell carcinoma.  Results of 
a bone marrow biopsy were negative for possible metastases.  
The veteran was subsequently managed for pain and given 
chemotherapy and radiation therapy.  VAMC Loma Linda records 
from January 1989 reaffirmed the veteran's history of pain 
for several years for which he had received anti-arthritic 
medication.  X-rays indicated destruction of the iliac wing 
but there was no evidence of metastases found.  The veteran 
was subsequently placed in terminal nursing care but 
readmitted for ongoing management and after completing 
additional radiation therapy he became lethargic, developed a 
Klebsiella, and subsequently died on March [redacted], 1989.

The appellant retained private counsel (former VA district 
council) who presented a Federal tort claim alleging 
negligent VA medical treatment both for a failure to properly 
intervene in the care of the veteran's subdural hematomas in 
November 1985 and for a failure to properly identify and 
treat a tumor of the right iliac crest.  This case was 
apparently settled by Government officials in an amount 
reported as $50,000.  This settlement action does not 
constitute evidence of fault or responsibility or causation 
on VA's part.  

The appellant testified at hearings before the RO in May 1990 
and before three members of the Board in March 1991.  
Therein, she provided her essential argument that VA failed 
to make appropriate diagnostic inquiries regarding laboratory 
testing results which were indicative of cancer, and that VA 
failed to properly identify, diagnose, and treat the 
veteran's right hip cancer which was first physically 
identifiable in October 1987 X-rays which were only read as 
indicative of arthritis.  She argued that while the veteran 
did have arthritis and did have post-CVA neurological 
residuals, his increasing complaints of significant right hip 
pain were not consistent with minimal findings of arthritis 
and that the failure to identify the right iliac lesion on 
the October 1987 X-ray coupled with the failure to follow up 
with the veteran's complaints for a period of more than a 
year resulted in a dramatic increase in the size and potency 
of the veteran's cancer to the point where its eventual 
discovery in December 1988 came too late to save the 
veteran's life despite VA's best efforts at treatment.

Subsequent to the veteran's death, the private radiologist 
(JKW) who assisted the private physician (RP) in reviewing 
the veteran's medical condition prior to his referral to VA, 
wrote a statement that he had reviewed previous VA films and 
comparison of the VA film of October 1987 and October 1988 
confirmed that, "to a reasonable medical probability the 
lesion present on the 1987 film is the identical lesion, 
located in the same anatomical position in the right ilium as 
is the lesion I diagnosed on the 1988 X-ray."  Moreover, "the 
lesion in 1987 measures approximately 2 cm. as compared to 
the 7 x 8 cm. in 1988."  He further wrote that, since he was 
dealing with two dimensional views, to say that the lesion 
increased only fourfold during the 12 months would be 
inaccurate.  On the basis of his past experience and training 
in interpreting and evaluating such scans, it would be 
reasonable to expect that the volume increase in measurement 
of the lesion between 1987 and 1988 was a considerably 
greater increase, "more thirtyfold than fourfold."  

In July 1990, the appellant submitted a statement of a 
private physician (SBN) who was certified by the American 
Board of Internal Medicine with a specialty in oncology and 
hematology.  He had reviewed the medical records and 
pathology slides from VAMC, Loma Linda and private records of 
the veteran.  Based on his review of all available evidence, 
it was his conclusion that VAMC, Loma Linda's diagnosis of 
"small cell carcinoma, most likely metastatic, probably from 
the lung" (quotes in original) was, to a "reasonable medical 
probability, questionable, given the clinical appearance of 
the single large solitary lesion in the right iliac crest, 
the X-ray evidence (10-87 - 10-88) of presence of the lesion 
expanding with time, the lack of chemotherapy, radiation, or 
other therapeutic modalities during this period, elevated 
alkaline phosphatase and elevated gamma-GT progressing during 
the period 9-85 through 7-88, and the patient's history of 
right lower extremity pain documented in VA records from 
10-87."  It was his opinion that VA laboratory findings of 
elevated alkaline phosphatase and gamma GT combined with a 
lowered hemoglobin "should have triggered medical response in 
the VA to consider the possibility of cancer."  This 
physician then went on to review the veteran's documented 
medical history beginning with the first significant 
complaint of right hip pain with VA X-ray study in October 
1987 through the time of his death.  He noted that the lesion 
on the right iliac crest, first identifiable on VA X-ray in 
October 1987 and later in October 1988, was not identified 
and therapy was not begun.  He concluded that, "[g]iven the 
history of pain and elevated alkaline phosphatase and an 
X-ray which showed evidence of the right lytic lesion being 
significantly smaller in size than one year later (10-24-88), 
[the veteran's] prognosis for remission was potentially 
diminished by the time the VAMCLL just identified the disease 
in 12-88."  

SBN also stated that if, as VA contended, the veteran had a 
small cell lytic metastatic lesion from the lung, their own 
work-up did not identify any primary lesion and, more 
importantly, since no chemotherapy or surgery or any other 
therapy was provided to the veteran for this hypothetical 
primary small cell lung lesion, by extrapolation it would 
have had to have been present for at least one year and more 
likely two years, then the veteran would most likely have 
died within 6 to 12 months.  Instead, the veteran in fact 
lived for more than one year (at the minimum) without any 
treatment.  

SBN also stated that the appearance of a solitary lesion on 
the iliac crest made such a diagnosis less likely and, 
despite numerous studies by VA, once the private doctors 
alerted them to the correct diagnosis, no other lesions were 
identified.  This physician had reviewed the pathology slides 
in conjunction with another private specialist, board 
certified in surgical pathology, and who was extremely well 
versed in the interpretation of such material (Dr. LW).  SBN 
stated that it was their professional consensus that there 
was insufficient material biopsied upon which to make a 
definitive diagnosis.  They concluded that there was 
certainly a breach of the standard of care on the part of 
VAMC, Loma Linda, during the open biopsy procedure and not 
having a surgical pathologist in the operating room 
performing frozen sections that would verify sufficient 
material on which to base a diagnosis.  He stated that the 
veteran clearly had the lesion 15 months before any radiation 
or chemotherapy was initiated and, if this lesion were 
metastatic in nature, the veteran would probably not have 
survived for that 15-month period without treatment.  He 
concluded that, if the veteran in fact had a primary bone 
tumor rather than a metastatic lesion, then the delay in 
diagnosis of 1 to 2 years significantly decreased the 
likelihood of successful therapy because of the large size of 
the tumor at the time of diagnosis.  He stated that certain 
primary bone tumors can be cured with surgery, radiation or 
chemotherapy if detected at an early stage.  It was his 
opinion that, had the veteran's cancer been properly 
diagnosed and treated, he would have had a better chance of 
achieving a remission and prolongation of survival.

The Board is also aware that there is on file a July 1991 
opinion written by a former Board medical advisor who was 
certified in diagnostic radiology, radiation oncology and 
nuclear medicine.  However, based upon subsequent decisions 
of the United States Court of Veterans Appeals and internal 
Board procedure this opinion, which is negative to the 
appellant's claim, was not in any way considered by the Board 
in this appellate opinion.  

During the March 1991 hearing before members of the Board, 
the appellant's former attorney testified that in pursuing 
her earlier Federal tort claim she had been in close contact 
with the private physicians who ultimately had submitted 
evidence supportive of that claim.  She testified that, 
contrary to the VA allegation that the veteran had died from 
an aggressive small cell carcinoma, the private doctors who 
had reviewed the clinical evidence and the pathological 
slides found that there was insufficient material in the 
slides to in any way confirm the actual existence of a small 
cell carcinoma.  She indicated that the doctors unanimously 
concurred that the lesion first identifiable in an October 
1987 VA X-ray had almost certainly been present for some 
period of time prior to that and that this was the same 
cancer at the same location which was clearly identified to 
have increased in size until it was formally diagnosed by VA 
in December 1988.  It was these doctors' opinions that, had 
this been a small cell carcinoma with onset prior to October 
1987, the veteran would very likely not have survived the 
length of time that he eventually did.  She testified that 
Dr. SBN felt it was one of two cancers, either a Hodgkin's 
lymphoma, which is basically a slow-growing tumor that is 
very amenable to radiation and other kinds of therapy or it 
was a Ewing sarcoma.  The latter was a tumor primarily 
affecting children, but again was one very amenable to 
therapy.  It was this physician's opinion that had the tumor 
been identified and promptly treated when it was first 
identifiable that the veteran would have had a good 
probability that it would have gone into remission and he 
might have lived out a normal life expectancy.

Analysis:  The evidence on file and considered in this 
opinion supports the appellant's claim for entitlement to DIC 
benefits in accordance with the provisions of 38 U.S.C.A. 
§ 1151 as that statute was interpreted by the United States 
Supreme Court in the Gardner decision in 1994.  That opinion 
specifically found the language of § 1151 did not require a 
finding of fault on the part of VA.  What was required was a 
causal connection between VA hospitalization or medical or 
surgical treatment and additional disability or death.  

In this case, the veteran was principally under the ongoing 
medical care of VA for his well-documented service-connected 
disabilities.  Certain VA laboratory testing was apparently 
indicative of cancer and there was inadequate investigation 
of these findings.  In October 1987 the veteran presented to 
VA for treatment with a complaint of significant right hip 
pain.  X-ray studies revealed a lesion on the right iliac 
wing which was not related to arthritis and which was not 
identified.  Aside from earlier laboratory testing, this was 
the first clinically identifiably manifestation of a cancer 
of the veteran's right hip.  While argument has been 
presented that this small 2-centimeter shadow would not 
normally raise a clinical suspicion of cancer, this 
allegation is rebutted by evidence indicating that the 
veteran had previously had laboratory studies with elevated 
findings specifically suggestive of cancer.  Additionally, 
right hip pain as consistently identified by the veteran 
exceeded that reasonably supported by current findings of 
right hip arthritis.  The veteran also had contemporaneous 
complaints of problems with urination and sexual function 
which did not improve and right hip pain did not improve with 
arthritis medication.  

Whether or not VAs failure to immediately identify, diagnose 
and treat the veterans cancer amounted to a failure in the 
applicable standard of care, the fact remains that the 
veteran's right hip cancer was not diagnosed or treated for a 
period of one year during which time the cancer increased in 
size and severity many times over.  While chemotherapy, 
radiation therapy and other treatment was promptly provided 
by VA once the cancer was identified, the veteran 
subsequently died from this cancer within three months after 
the correct identification was made.  Without deciding 
whether or not VA was "at fault" in its failure to timely 
diagnose and treat or whether its failure to do so was below 
the applicable "standard of care" the Board does find a clear 
causal connection between VA's actual failure to diagnose and 
treat and the veteran's death which is sufficient for an 
award of DIC in accordance with 38 U.S.C.A. § 1151 as 
interpreted in Brown v. Gardner, 115 S. Ct. 552 (1994).

While there is some debate in the histological nature of the 
veteran's cancer as to whether it was primary or metastatic 
at the right hip and as to whether this was a small cell 
carcinoma or some other type of malignant process, the Board 
concludes that the evidence nonetheless shows that the 
veteran incurred a form of cancer at the hip which could have 
been identified and treated from October 1987 but which was 
not.  The cancer grew at a significant rate and by the time 
it was identified no amount of treatment was apparently able 
to save his life.  

Additionally, while it could be argued that the veteran might 
have died as a result of this cancer even had it been 
promptly diagnosed and treated from and after the time of the 
October 1987 VA X-ray, this conclusion is certainly not 
supported by a preponderance of the evidence.  On the 
contrary, the appellant's expert oncologist concluded that 
the delay in diagnosis significantly decreased the likelihood 
of successful therapy.  Again, it was his belief that the 
veteran's primary bone tumor was of a type that could have 
been cured with surgery, radiation, or chemotherapy, "if 
detected at an early stage."  In the face of this evidence, 
the Board is unable to conclude that the onset of the 
veteran's right hip cancer would have resulted in his death 
regardless of timely treatment.

In accord with the preceding discussion of the statutory 
theory of entitlement under 38 U.S.C.A. § 1151, the Board 
thus finds that the veteran's death was causally related to a 
lack of VA medical treatment, his death was not merely 
coincidental with such treatment, and his death was not the 
necessary consequence or the intended result of VA medical 
treatment.  While it is true that his death resulted from the 
continuance of natural progress of the disease, it was the 
natural progress of his cancer without timely VA treatment 
which likely resulted in his death.  Thus, consistent with 
38 U.S.C.A. § 1151, the veteran's death will be treated "as 
if" it were service connected, including the required payment 
to the appellant of DIC.

In this regard, the Board must also note that 38 U.S.C.A. 
§ 1151(b) provides that where, after December 1962, an 
individual enters into a settlement or compromise under 
§ 2672 or 2677 of Title 28 by reason of a death treated 
pursuant to this section as if it were service connected, 
then no benefit shall be paid to such individual for any 
month beginning after the date of such settlement or 
compromise on account of such death becomes final until the 
aggregate amount of benefits which would be paid but for this 
section equals the total amount included in such settlement 
or compromise.  

II.  Cause of Death

Law and Regulation:  Except when otherwise provided by the 
Secretary in accordance with provisions of this title, a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such claim need not be conclusive but only 
possible to satisfy the initial burden.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must etiologically be 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312.

Under 38 C.F.R. § 3.312(c)(3), service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for certain chronic disabilities, 
including certain malignant tumors, if they are manifested to 
a compensable degree within one year after the veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Additionally, VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Analysis:  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded because there is no competent clinical evidence on 
file which shows or suggests that the veteran's death in 
March 1989 was due to or the result of any incident, injury 
or disease of active service.  There is certainly no evidence 
nor is there any argument presented by or on behalf of the 
appellant which indicates that the veteran incurred a right 
hip cancer at any time during or within one year after 
service.  While the veteran was service connected for a 
series of disabilities specifically identified above, there 
is no clinical evidence nor is there any argument by or on 
behalf of the appellant that the veteran's right hip cancer 
was caused as a result of any of his service-connected 
disabilities.  Rather, the clinical evidence on file does 
show that the veteran manifested a cancer of the right hip 
some amount of time prior to October 1987, many decades after 
the veteran was separated from service, of an unknown 
etiology and in no way related to any incident, injury or 
disease of service and in no way clinically documented to be 
secondary to any of the veteran's service-connected 
disabilities.  

Service connection for the cause of death means that the 
veteran's death was either caused by a service-connected 
disability or was caused by a disability which should in fact 
have been service connected.  There is simply no evidence or 
argument supporting a conclusion that the veteran incurred 
cancer during service or that his cancer manifested itself as 
a direct result of other service-connected disability.  
Finally, while the veteran was service connected for various 
disabilities warranting a combined 90 percent schedular 
evaluation prior to his death, and such disabilities were 
determined to warrant a total rating on the basis of 
unemployability, there is no evidence or argument that those 
disabilities, individually or in combination, resulted in 
such a degree of debilitation and impairment of health that 
rendered the veteran materially less capable of resisting the 
effects cancer which was the principle cause of death.  That 
being the case, the appellant's claim for service connection 
for cause of death is not well grounded.  

While entitlement to DIC may be established through the 
successful prosecution of a claim for entitlement to such 
benefits in accordance with 38 U.S.C.A. § 1151 (as described 
above) or based on direct service-connected disability, these 
claims are not identical in nature.  See Mintz v. Brown, 
6 Vet. App. 277 (1994).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is granted 
subject to offset provisions specified in 38 U.S.C.A. 
§ 1151(b).

Entitlement to service connection for the cause of death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
